UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended February 28, 2014 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 000-52439 BILL THE BUTCHER, INC. (Exact name of registrant as specified in its charter) Nevada 20-5449905 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 24 Roy Street # 16 Seattle, Washington (Address of principal executive offices) (Zip Code) (206) 453-4418 (Registrant’s telephone number, including area code) Indicate by checkmark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days. YESxNO¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YESxNO¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer, “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler¨ Acceleratedfiler¨ Non-acceleratedfiler¨ Smallerreportingcompanyx (donotcheckifasmaller reportingcompany) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES¨NOx Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 100,960,904 shares of common stock outstanding as of April 16, 2014. Table of Contents Bill the Butcher, Inc. Table of Contents Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures about Market Risk 15 Item 4. Controls and Procedures 15 PART II. OTHER INFORMATION Item 1. Legal Proceedings 16 Item 1A. Risk Factors 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults Upon Senior Securities 16 Item 4. Mine Safety Disclosures 16 Item 5. Other Information 16 Item 6. Exhibits 16 Signatures 17 Exhibit Index 18 Table of Contents PART I. FINANCIAL INFORMATION Item 1. Financial Statements Bill the Butcher, Inc. and Subsidiary Condensed Consolidated Balance Sheets (in thousands, except share information) (Unaudited) February 28, August 31, Current assets Cash and cash equivalents $ 27 $ 13 Merchandise inventories 69 77 Prepaid expenses and other current assets 42 37 Total current assets Property and equipment, net 82 Deposits and other assets 95 Total assets $ $ Current liabilities Accounts payable $ $ Accrued compensation and related Other current liabilities Accrued interest Notes payable and advances, net of discount Total current liabilities Other liabilities - 13 Total liabilities Commitments and contingencies Stockholders' deficit Preferred stock, $0.001 par value, 5,000,000 shares authorized Series A - 2,000,000 shares authorized, issued and outstanding 2 2 Series B - 2,000,000 shares authorized, none issued and outstanding - - Series C - 1,000,000 shares authorized, none issued and outstanding - - Common stock, $0.001 par value; 195,000,000 shares authorized 69,869,404 shares and 45,580,404 shares issued and outstanding 70 46 Shares issuable:27,579,070 shares and 14,687,070 shares Common stock, 200,000 shares, receivable from founder ) ) Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ The accompanying notes are an integral part of these financial statements. 1 Table of Contents Bill the Butcher, Inc. and Subsidiary Condensed Consolidated Statements of Operations (in thousands, except share and per share information) (Unaudited) Three months ended Six months ended February 28, February 28, Sales $ Cost of goods sold Gross profit Operating expenses Direct store expenses General and administrative expenses Settlement expense - - - Total operating expenses Loss from operations ) Other income (expense): Interest expense ) Net loss $ ) $ ) $ ) $ ) Net loss per share, basic and diluted $ ) $ ) $ ) $ ) Weighted average shares used in computing net loss per common share, basic and diluted The accompanying notes are an integral part of these financial statements. 2 Table of Contents Bill the Butcher, Inc. and Subsidiary Condensed Consolidated Statement of Stockholders’ Deficit For the six months ended February 28, 2014 (in thousands, except shares) (Unaudited) Preferred stock Common stock Additional Series A issued issuable receivable paid-in Accumulated Shares Amount Shares Amount Shares Amount Shares Amount capital deficit Total Balance at August 31, 2013 $ 2 $ 46 $ ) $ ) $ $ ) $ ) Shares issuable in connection with notes payable 4 ) ) Shares issuable for services 5 Shares issued upon conversion of notes payable 3 Shares issued for equity offering 6 Shares issued for line of credit and guarantees 4 Shares issuable for equity offering 1 13 14 Shares issuable for equity offering Shares issued for debt forbearance 1 24 25 Shares issuable for services 49 49 Shares issuable for debt forbearance 99 99 Stock issue costs ) Net loss ) ) Balance at February 28, 2014 $ 2 $ 70 $ ) $ ) $ $ ) $ ) The accompanying notes are an integral part of these financial statements. 3 Table of Contents Bill the Butcher, Inc. and Subsidiary Condensed Consolidated Statements of Cash Flows (in thousands) (Unaudited) Six months ended February 28, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used by operating activities: Depreciation and amortization 29 35 Stock-based compensation and financing expense Amortization of debt discount and issue costs 74 Settlement and forbearance expense for shares issuable Changes in assets and liabilities Merchandise inventories 7 10 Accounts payable 85 ) Accrued compensation and other current liabilities Other 2 Net cash used by operating activities ) ) Cash flows from investing activities: Purchases of property, plant & equipment (7 ) ) Net cash used by investing activities (7 ) ) Cash flows from financing activities: Net proceeds from sale of common stock issued and issuable Net proceeds from issuance of notes payable 90 Payment of stock and debt issue costs - ) Proceeds from advances on notes payable - Increase in checks issued in excess of bank balance - 28 Net cash providedby financing activities Net decrease in cash and cash equivalents 14 - Cash and cash equivalents, beginning of year 13 - Cash and cash equivalents, end of year $ 27 $ - Supplemental disclosures of cash flow information: Cash paid for interest $ 12 $ 3 The accompanying notes are an integral part of these financial statements. 4 Table of Contents Bill the Butcher, Inc. and Subsidiary Notes to Condensed Consolidated Financial Statements For the three and six months ended February 28, 2014 (unaudited) Note 1.Description of Business and Summary of Significant Accounting Policies Organization and business – Bill the Butcher, Inc. and its wholly-owned subsidiary (“Bill the Butcher” or the “Company”), is a Seattle, Washington based retailer selling U.S. sourced and ethically and sustainably raised meats through corporate-owned neighborhood butcher shops.At February 28, 2014, we operated six stores in the greater Seattle area. Recent events and potential acquisition - In November 2013, the Company, and its recently formed wholly-owned subsidiary, The American Sustainability Project, Inc., entered into a purchase agreement with Montana Cattle Holdings, LLC d/b/a Great Northern Cattle Company (Seller), for the purchase of certain of Seller’s assets associated with its cattle and meat wholesale, retail, and brokerage businesses, and an employment agreement with the members of Seller in a transaction to close on or before 60 days after January 7, 2014.Terms of the proposed agreement provide for, among other things, issuance of 10,000,000 shares of our common stock, which shall be subject to a proxy in favor of J’Amy Owens, and payment of $300,000 to Seller at Closing, and $700,000 to be paid to Seller based on defined future operating results, which if not earlier paid, would be due and payable in full on the fifth anniversary of the Closing date.As of February 28, 2014 and April 18, 2014, the transaction has not closed but both partiesand Finance 500 are actively working on the closing and Bill the Butcherhas paid $175,000 toward the closing and anticipate paying the remaining $125,000 during the month of April, 2014. Fund raising activities and restructuring of debt – Our Chief Executive Officer together with our financial advisors at Finance 500,continue to raise capital and have also negotiated restructured payment terms for most prior indebtedness and settlement of prior litigation. During the past twelve months, we received proceeds of over $2 million from equity and debt financings, and over $4 million since 2010.We have restructured the secured convertible debt into a new senior credit facility and signed loan extensions from all secured creditors. The majority of our debt is subject to conversion to common stock at a near term financing benchmark. Going concern - The accompanying condensed consolidated financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which contemplate continuation of the Company as a going concern. Our net loss was approximately $2.3 million during the six months ended February 28, 2014 and $3.6 million and $4.0 million during the years ended August 31, 2013 and 2012, respectively, and our operating activities used cash of approximately $622,000 during the six months ended February 28, 2014 and $1.3 million during the year ended August 31, 2013.We expect losses to continue in the near future as we grow and further develop operations.At February 28, 2014, we had a working capital deficit of approximately $6.4 million and a stockholders’ deficit of $6.2 million.We have funded our operations, business development and growth through sales of common stock and short-term borrowings. We require additional funds to further develop our business, execute our business strategy and satisfy our working capital needs.Our operating expenses will consume a material amount of our cash resources.We intend to raise capital through debt and/or equity financing to fund future operations and to provide additional working capital. However, there is no assurance that such financing will be available on a timely basis, on terms favorable to us or obtained in sufficient amounts necessary to meet our needs. In the event that we cannot obtain additional funds on a timely basis or our operations do not generate sufficient cash flow, we may be forced to curtail or cease our activities, which would likely result in the loss to investors of all or a substantial portion of their investment.The accompanying condensed consolidated financial statements do not include any adjustments to reflect the possible future effects on the recoverability and classification of assets or the amounts and classifications of liabilities that may result from the outcome of this uncertainty. Use of estimates in the preparation of financial statements - Preparation of financial statements in conformity with generally accepted accounting principles in the United States of American (GAAP) requires management to make estimates and assumptions that affect reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and reported amounts of revenue and expenses during the reporting period. Actual results could differ from those estimates. The more significant accounting estimates inherent in the preparation of our financial statements include estimates as to the valuation and recoverability of inventories, recoverability of long-lived assets and classification and valuation of equity related instruments. 5 Table of Contents Interim financial statements – The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and in accordance with the instructions to Form 10-Q and Article 10 of Regulation S-X.Accordingly, they do not include all of the information and note disclosures required by U.S. generally accepted accounting principles for complete financial statements.The accompanying unaudited financial information should be read in conjunction with the audited consolidated financial statements, including the notes thereto, as of and for the fiscal year ended August 31, 2013, included in our Annual Report on Form 10-K filed with the Securities and Exchange Commission.The information furnished in this report includes all adjustments (consisting of normal recurring adjustments), which are, in the opinion of management, necessary for a fair presentation of our consolidated financial position, results of operations and cash flows for each period presented.The results of operations for the interim period ended February 28, 2014 are not necessarily indicative of the results for any future period. Concentrations - All of our operations are located in the greater Seattle, Washington area. As a result, we could be particularly susceptible to adverse trends and economic conditions in the area, including labor markets and other occurrences such as local strikes, earthquakes or other natural disasters.In addition, as we are a retailer of meat and related merchandise, adverse publicity and/or trends with respect to the meat industry in general could have a material effect on our operations and financial condition. Cash and cash equivalents - We consider all highly liquid investments purchased with maturities of three months or less to be cash equivalents. Our cash is maintained with high credit quality financial institutions. At times, such balances may be in excess of the FDIC insurance limit. At February 28, 2014, no amounts exceeded the limit. Fair value measurements – In general, fair values determined by Level 1 inputs utilize quoted prices (unadjusted) in active markets for identical assets or liabilities.Fair values determined by Level 2 inputs utilize observable inputs other than Level 1 prices, such as quoted prices for similar asset or liabilities, quoted prices in markets that are not active or other inputs that are observable or can be corroborated by observable market data for substantially the full term of the related assets or liabilities.Fair values determined by Level 3 inputs are unobservable data points for the asset or liability, and include situations where there is little, if any, market activity for the asset or liability. Fair value of financial instruments – The fair value of our financial instruments, including accounts payable, certain accrued liabilities and notes payable, and approximate carrying amounts due to short maturities are valued primarily using Level 3 inputs. Merchandise inventories – Merchandise inventories, which consist of meat and nonperishable products, are stated at the lower of cost or market. Cost is determined by the first-in, first-out method. Deferred financing costs – We record fees paid relating to offerings of debt securities as deferred financing costs included in other assets.Costs relating to debt are deferred and amortized to interest expense over the term of the related debt. Debt discount – We record the fair value of common stock or warrantsissued with debt securities as a debt discount, which is presented net of related borrowings on the condensed consolidated balance sheets and amortized as an adjustment to interest expense over the borrowing term. Revenue recognition - Revenues are recognized at point of sale at retail locations.Retail store revenues are reported net of sales, use or other transaction taxes collected from customers and remitted to taxing authorities. Cost of goods sold - Cost of goods sold includes the cost of meat and nonperishable products sold. Stock-based compensation - We use the Black-Scholes-Merton option pricing model as our method of valuation for stock-based awards.The Black-Scholes-Merton option pricing model requires the input of assumptions, and other reasonable assumptions could provide differing results. Our determination of the fair value of stock-based awards on the date of grant using an option pricing model is affected by our stock price as well as assumptions regarding a number of highly complex and subjective variables. These variables include, but are not limited to, expected stock price volatility over the award term. Stock-based compensation expense is recognized on a straight-line basis over vesting periods, if any,based on the grant date fair value. 6 Table of Contents Net loss per share - Basic and diluted net loss per common share is computed by dividing net loss by the weighted average number of common shares outstanding during the period.Common stock issuable is treated as outstanding for per share calculations.Common stock equivalents are excluded as the effect would be anti-dilutive.Shares excluded from loss per share computations for the interim periods ended in February were as follows: Convertible notes payable Warrants Options Contingencies - Conditions may exist as of the date financial statements are issued, which may result in a loss to the Company, but which will only be resolved when one or more future events do or do not occur. Company management assesses such contingent liabilities, and such assessment inherently involves an exercise of judgment.If the assessment of a contingency indicates that it is probable that a liability has been incurred and the amount of the liability can be estimated, then the estimated liability would be accrued in our financial statements. If the assessment indicates that a potentially material loss contingency is not probable but is reasonably possible, or is probable but cannot be estimated, then the nature of the contingent liability, together with an estimate of the range of possible loss, if determinable, would be disclosed. Note 2.Related Parties J’Amy Owens is our co-founder, sole officer and director and principal shareholder.Ms. Owens is involved in other business activities, and as a result may face a conflict in selecting between the Company and other business interests. We lease our corporate facilities pursuant to a lease agreement with J’Amy Owens, providing for monthly rent of $10,000 through October 2017. During the three months ended February 28, 2014, we issued 2,000,000 shares of our common stock to Ms. Owens in connection with personal guarantees of line of credit borrowing facilities.We recorded financing expense of $160,000 based on the closing stock price at date of issuance. During the six months ended February 28, 2014, we issued 4,600,000 shares of our common stock to two employees.These shares are subject to a proxy to vote by Ms. Owens, as are other shares owned by these employees.We recorded stock-based compensation expense of $188,000 during the six months ended February 28, 2014 relating to shares issued based on closing stock prices at date of issuance. Note 3.Merchandise Inventories Merchandise inventories consisted of the following (in thousands): February 28, August 31, Perishable food $
